Citation Nr: 0616854	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
September 2004, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran does not have a current hearing loss disability.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA by letter 
mailed in October 2003, subsequent to its initial 
adjudication of the claim, to include notice that he should 
submit any pertinent evidence in his possession.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for hearing loss 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that in the 
September 2004 remand, the Appeals Management Center (AMC) 
was directed to obtain a copy of a March 2003 VA audiogram 
report.  In response to the Board's directive, the AMC 
obtained the veteran's full VA treatment records and also 
specifically requested all records pertaining to the 
veteran's hearing.  The Board notes that the audiogram report 
is still not of record.  Therefore, it appears that no such 
record is available.  The Board finds that further 
development to obtain the report would only result in further 
delay of the adjudication of the veteran's claim with no 
benefit flowing to the veteran, particularly in view of the 
report of an August 2005 VA examination showing that the 
veteran does not have hearing loss disability in either ear.  

Neither the veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in October 2005.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Evidentiary Background

Service medical records show the veteran's hearing was noted 
to be normal on his entrance examination report.  An October 
1979 audiogram noted a decrease in sensitivity at 6000 Hz.  
On the examination for discharge, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
15
15
15
15
20

Post-service treatment records from the Bronx VA Medical 
Center show that the veteran was diagnosed with mild sloping 
to severe high frequency sensorineural hearing loss above 
3000 Hz. in the right ear.  In the left ear he was found to 
have mild to moderate high frequency sensorineural hearing 
loss above 4000 Hz.  As noted above, the accompanying 
audiogram is not associated with the claims folder.  Word 
recognition was found to be excellent at normal conversation 
levels, and the audiologist concluded that the veteran had 
normal hearing sensitivity throughout the speech frequencies 
in both ears.  

In August 2005 the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
20
20
15
10

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The veteran reported a history of 
military noise exposure working in the artillery and stated 
that while ear protection was provided it was not adequate.  
The diagnosis was normal bilateral hearing sensitivity for 
adjutication purposes, with bilateral high frequency 
sensorineural hearing loss above 4000 Hz.  The examiner 
concluded that it was not at least as not that the veteran's 
high frequency hearing loss was due to or caused by military 
service.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.     

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

As noted above, impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  Each of 
the hearing evaluations conducted during and since service 
has failed to demonstrate the presence of hearing loss 
disability for VA compensation purposes.  Accordingly, 
service connection is not in order for this claimed 
disability.  


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


